Citation Nr: 1602825	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO. 14-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1980 to March 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In his October 2010 statement in support of his claim, the Veteran asserted that he now has thrombocytopenia and cirrhosis.  In addition, in his May 2014 statement in support of the appeal, the Veteran's representative referenced the Veteran's August 2013 diagnosis of hepatocellular carcinoma, and a May 2011 physician statement indicating that the Veteran has hypertension.  The representative also indicated that the Veteran has stopped working due to his symptoms, which include fatigue.  It is unclear, however, whether the Veteran intended to assert separate claims for these disabilities or for entitlement to a total disability rating based on individual unemployability (TDIU).  The record does not show that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

To date, the Veteran has not been afforded a VA examination relating to his claim of entitlement to service connection for hepatitis C.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record includes a diagnosis of hepatitis C.  The Veteran asserted that during service, he stood in line with several hundred other servicemembers to receive vaccinations, that an air injection gun was used to deliver the vaccinations, and that it was normal to see blood being cleaned off of the gun and new recruits.  He stated that he was infected with hepatitis C during these vaccinations.  The Board finds that based on the foregoing, a VA examination and opinion are warranted.

The Board also notes that the Veteran asserted in an October 2010 statement that he was not an intravenous drug user.  However, a March 2, 2009, medical progress note contains a report by the Veteran that he is a recovering drug user.  The Veteran's representative also noted in his May 2014 statement in support of the appeal that the Veteran had reported a remote history of crack cocaine dependence, for which he participated in a residential treatment program.  In addition, on his DD 214 form, the reason for separation is listed as "misconduct - drug abuse."  

The Board notes that the RO has not conducted development to obtain the Veteran's official service personnel file (OSPF).  Because the Veteran's OSPF may contain further information regarding his drug use in service and the reason for his discharge, and because such information may be relevant regarding the etiology of his current hepatitis C, the Board finds that the Veteran's OSPF should be obtained, and reviewed by the examiner, in connection with the opinion requested by the Board below. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include the Veteran's OSPF.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his hepatitis C.  All pertinent evidence of record, including the Veteran's OSPF, must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of hepatitis C.  If the examiner determines that hepatitis C has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

If the examiner determines that hepatitis C has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C is etiologically related to his active service.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran to the effect that he was vaccinated along with hundreds of other servicemembers by an air injection gun from which the blood of other servicemembers was not properly cleaned.

The examiner should also address any history of drug use by the Veteran indicated by the record, to include the Veteran's reports of being a recovering drug user and having attended a residential treatment program for crack cocaine dependence, as well as the notation on his DD 214 indicating discharge for "misconduct - drug abuse."

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

